Citation Nr: 0508903	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  99-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
foot disability.  

2.  Entitlement to service connection for a back disability, 
claimed to be secondary to the veteran's foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  
In its current status, this case returns to the Board 
following completion of development made pursuant to its 
December 2000 remand.  

The issue of entitlement to service connection for a back 
disability will be addressed in the REMAND portion of this 
document.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The Board denied entitlement to service connection for a 
bilateral foot disability in September 1974 and again in June 
1980.  The veteran was notified of these decisions the same 
month they were issued.   

3.  The veteran attempted to reopen his claim for service 
connection in October 1998.  

4.  The evidence received into the record since the June 1980 
Board decision includes reports of VA evaluation and 
treatment from August 1981, private treatment reports 
referring to ongoing evaluation and treatment for bilateral 
pes cavus, testimony provided at an April 1999 hearing on 
appeal and a lay statement from L.T. who reports that he 
observed that the veteran had foot problems when they served 
together in the military.  

4.  The evidence received since June 1980 is not so 
significant as to require a review in conjunction with all 
the evidence in order to fairly decide the claim.  

5.  The veteran's existing back condition is not shown to be 
associated with injury, disease or event noted during his 
military service or related to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The September 1974 and June 1980 Board decisions that 
denied entitlement to service connection for a bilateral foot 
disability are final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for a bilateral foot 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The Board denied entitlement to service connection for 
bilateral foot condition in its September 1974 and June 1980 
decisions.  The initial determination was based on the 
finding that foot trouble with pes cavus (high arch) was 
noted on the examination for enlistment into service, that 
the foot pain for which the veteran was treated during his 
service was similar to that which he had before his service 
and that no increase in disability was observed during the 
veteran's military service.  On these bases, the Board in 
1974 reached the conclusion that a preexisting foot 
disability was not aggravated by the veteran's service.  

In the June 1980 decision the Board also reviewed the 
veteran's claim on the merits.  The Board found that 
bilateral pes cavus with exostosis of the left foot 
preexisted the veteran's entrance into military service and 
that the veteran was evaluated in service for exacerbations 
of bilateral foot pain without any demonstrable increase in 
the severity of the foot disability.  On these bases, the 
Board in 1980 concluded that bilateral pes cavus with 
exostosis of the left foot clearly and unmistakably 
preexisted the veteran's entrance into service that the 
presumption of soundness is rebutted, and that bilateral pes 
cavus with exostosis of the left foot was not incurred in or 
aggravated by service.  

The veteran attempted to reopen his claim for service 
connection for a bilateral foot disability in October 1998.  

New and material evidence-bilateral foot disability

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, on November 9, 
2000, the President signed into law the Veterans Claim 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) that eliminated the requirement of a well-grounded 
claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  The Board acknowledges that for the purpose of 
establishing new and material evidence, the credibility of 
the new evidence is presumed.  Kutscherousky, v. West, 12 Vet 
App 369 (1999).  

The evidence received into the record since the 1980 Board 
decision includes reports of VA evaluation and treatment from 
November 1981 and private statements and reports of treatment 
from September 1983.  These reports pertain primarily to the 
treatment of the veteran's back condition.  However, there is 
some reference to foot pain in statements dated in the 
November 1981 and subsequent VA examinations.  Private 
medical statements in August 1999 make reference to current 
complaints and a history of foot problems in service.  These 
facts are restated in a private medical statement dated in 
February 2002.  

Also, a former service comrade provides a statement to the 
effect that the veteran was observed to have problems with 
his feet during his military service.  The writer stated that 
the veteran's feet would swell, that a doctor saw him and 
that he was left behind in the barracks while others were 
participating in physical training.  

In addition, the veteran provided testimony at a hearing on 
appeal in April 1999.  At that time, he described 
circumstances of his service and the origin of his current 
bilateral foot disability.  

Board observes that the veteran resubmits a reports of 
physical profile, dated October 1969 and March 1970, showing 
that because of exostosis of the left foot, the veteran was 
restricted from crawling, stooping, running, jumping, or 
prolonged standing or walking.  This evidence is not new as 
it was in the record at the time of the prior denial of 
benefits.  Consequently, it is not sufficient to reopen the 
veteran's claim, as it does not comport with the provisions 
of 38 C.F.R. § 3.156(a).  

The rest of the evidence submitted since 1980 is new, 
inasmuch as it was not previously of record.  It is, 
nevertheless cumulative in nature as it provides information 
reviewed previously by the Board.  Allegations of inservice 
aggravation of a preexisting foot condition were considered 
and rejected by the Board in 1974 and again in 1980.  In 
addition, the new evidence does not address any of the 
elements that formed the basis of the prior denials.  
Significantly, the veteran has not brought forth any new 
evidence to suggest that a bilateral foot disability was the 
result of injury, disease or event noted during his military 
service or that a preexisting disability underwent an 
increase in severity beyond its natural progress during 
military service.  The allegations that the veteran had foot 
problems, pain, swelling or was placed on physical profile 
are not sufficient to show increase in underlying disability 
during military service.  

Consequently, the evidence received since the 1980 Board 
denial is not so significant that it should be viewed with 
all the evidence in order to fairly decide the claim.  In 
view of the foregoing, the Board finds that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a bilateral foot 
disability.  

ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a bilateral 
foot disability


REMAND


With respect to the remaining issue on appeal, the veteran 
does not allege the inservice origin of a low back 
disability.  Instead, he contends that he is entitled to 
service connection for a low back disability that he claims 
he developed secondary to his bilateral knee disability. 

The Board observes that the veteran has submitted a February 
2002 statement from B. C. Hyatt, M.D., that suggest an 
association between the veteran's back disability and the 
bilateral foot condition.  The veteran is reminded, however, 
that service connection has not been established for 
bilateral foot disability or any other disability.  
Consequently, there is no basis of a finding that back 
disability is proximately due to or the result of service-
connected disability.  

Nevertheless, the RO in its October 2004 supplemental 
statement of the case addressed the issue of direct service 
connection for the low back disability.  The Board agrees 
that direct service connection is an inextricably intertwined 
claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Significantly, service medical records show treatment in 
January and February 1969 for low back pain associated with a 
1964 automobile accident.  The veteran reported recurrent 
pain and stiffness since that injury.  X-ray examination was 
normal.  No additional back complaints are recorded in the 
veteran's service medical records.  The report of the medical 
examination for separation shows that the back was normal on 
clinical evaluation.  

In the postservice years, the veteran reported at the October 
1981 VA examination that he injured his back in a 1980 car 
wreck.  Also, he stated that sometime thereafter, in June or 
July (presumably 1981), his back went out on him while he was 
using a saw.  The examination was consistent with a diagnosis 
of herniated nucleus polposus at the L4-L5 vertebral area.  
Subsequent private treatment records show that the veteran 
sustained subsequent injury to his back in September 1999.  

Finally, the RO obtained a VA medical opinion in February 
2003 to determine if the veteran's back disability was 
related to his feet or his back strain in service.  In 
response the examiner stated:

"He [the veteran] has been a manual 
labor[er] throughout his life, so it is 
not unreasonable that with the lumbar 
strain that he sustained being the 
inciting event for arthritis in the area 
for disk degenerative process to have 
culminated to this point an his life, so 
it is more likely that the lumbar 
pathology is the result of lumbar strain 
and not the cavus foot."  

Unfortunately, there is no indication that the examiner 
reviewed the claims folder prior to reaching that opinion or 
that the examiner considered the history of back injuries in 
December 1980 or August 1999.  Nevertheless, further 
development is necessary now that there is some suggestion 
that the veteran's current back disability may be related to 
his military service.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  Ask the examiner who performed the VA 
spine examination in February 2003 to 
provide an addendum to the examination 
report.  If that physician is no longer 
available, then another physician should 
provide the opinion.  Make the claims 
folder available to the examiner for use 
in studying the case.  

Ask the examiner to provide an opinion 
based on a review of the clinical record 
as to the medical probability that the 
existing back disability is related to 
injury, disease or event noted during his 
military service.  

In particular, ask the examiner to answer 
the following question:  

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's current back 
disability is the result of injury, 
disease or event noted during his 
military service?  The clinical basis for 
the opinion should be set forth in 
detail.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 Department of Veterans Affairs


